DETAILED ACTION
This Office Action is responsive to the amendment filed on 5/2/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 1 and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, and 11-15 of copending Application No. 16/492,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al, JP2009256658.
Fukuoka discloses the production of a composition comprising a B-A-B triblock copolymer (for claim 1) (¶0040). The prior art composition may further comprise a plasticizer (¶0060), corresponding to the claimed additional component (for claims 7, 16). The prior art teaches press molding the composition to form shaped articles (for claims 8, 9, 11) (¶0099). The prior art block copolymer is polymerized via a process comprising aqueous emulsion polymerization of the block A in the presence of an iodine transfer agent, followed by polymerization of the B blocks (for claim 6) (¶0081-0084, 0093-0095).  
Regarding claimed elastomeric block (A): Prior art block A is a copolymer of tetrafluoroethylene, corresponding to the claimed perfluoroolefin (a) (for claims 1, 4, 12-14); vinylidene fluoride, corresponding to the claimed fluoroolefin (b) (for claims 1, 4, 12-14), and a perfluoroalkyl vinyl ether (PAVE) wherein the ether group contains 3 to 10 carbon atoms, corresponding to fluoroalkylvinylether (d) (for claims 1, 12-14) (¶0016, 0018). The prior art block A is characterized by a glass transition temperature (Tg) of -33 to -20 °C (¶0036), overlapping the claimed range (for claim 1). The prior art block A therefore corresponds to claimed elastomeric block (A) (for claim 1).
Regarding claimed thermoplastic block (B): Fukuoka teaches that the prior art block B may be polychlorotrifluoroethylene (PCTFE) (¶0025), corresponding to the claimed block B containing 100% by mole chlorotrifluoroethylene (for claims 1, 4).
Regarding the claimed ratio of blocks: The weight ratio of prior art block A to prior art block B is in the range of 95:5 to 60:40 (¶0008); note that this range is either entirely encompassed by the claimed range (for claim 1) or overlaps the claimed range (for claim 15).
Regarding claim 10: It has been held that imitations relating to the size of an article were not sufficient to patentably distinguish over the prior art; see In re Rose 20 F.2d 459, 105 USPQ 237 (CCPA 1955). See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Similarly, it has been held that the configuration of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant; see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04(IV)(A) and (B)). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the prior art process by adding a step of changing the article’s size and shape.
Fukuoka does not particularly point to the production of a block copolymer as defined in the claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a block copolymer having the claimed properties in view of the teachings of Fukuoka (for claim 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al, JP2009256658, as applied to claims 1, 4, and 7-16 above, and further in view of Arcella et al EP0661312.
As discussed earlier in this Action, Fukuoka discloses the production of a polymer composition comprising a fluorine-containing block copolymer, wherein said fluorine-containing block copolymer comprises an elastomeric block and a non-elastomeric block.
Fukuoka is silent regarding the incorporation of a bis-olefin monomer having the recited structure.
Arcella discloses the production of a thermoplastic elastomeric block copolymer comprising an elastomeric block and a hard block, wherein a final polymer having improved mechanical properties is obtained by incorporating a bis-olefin having the structure shown below.

    PNG
    media_image1.png
    73
    195
    media_image1.png
    Greyscale

As defined by Arcella, R1 to R6 can all be hydrogen and Z can be a linear C1 to C18 alkyl group, corresponding to the recited structure (page 2, lines 27-47). Said bis-olefin can be incorporated into the elastomeric block. Further note that the monomers used to make the hard and soft blocks of Arcella are the same types of monomers used in Fukuoka (Page 3, line 36 to page4, lie 6). 
Fukuoka and Arcella both disclose the production of thermoplastic elastomers comprising elastomeric soft block(s) and plastic hard block(s) from the same types of monomers. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the thermoplastic elastomer of Fukuoka by incorporating the bis-olefin monomer of Arcella, with the reasonable expectation of obtaining a polymer having the improved mechanical properties taught by EP0661312.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) over Masuda et al, US2009/0202769, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuoka as discussed earlier in this Action.
Regarding the argument that the claimed invention allegedly yields unexpected results: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). 
Applicant alleges that the claimed chlorotrifluoroethylene (CTFE) content of at least 99 mol% in block B is critical to achieve the claimed results; however, all of the cited examples were performed using a block copolymer wherein the thermoplastic block B contains 100% CTFE. No data has been presented from block copolymers wherein the CTFE content is in the range of 99 to less than 100 mol%. The cited data therefore is not commensurate in scope with the claimed range. See In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium). Furthermore, it has been held that “[T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The cited comparative example discloses a block copolymer wherein the thermoplastic block has a CTFE content of 54 mol%-i.e, approximately 45% lower than the claimed minimum amount of CTFE.  Because the difference between the comparative example and the claimed lower limit is so great, the cited data does not demonstrate the criticality of the claimed range as alleged by applicant.
Furthermore, note that all of the cited examples disclose block copolymers wherein the elastomeric block A is a 78.5mol% vinylidene fluoride (VdF) /21.5mol% hexafluoropropylene (HFP) copolymer. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope  of the generic claims.) (MPEP 716.02(d)). As discussed in the previous Action, the independent claim broadly states that the elastomeric block A comprises units chosen from six generic classes of fluorinated monomers. No evidence has been presented to demonstrate that the allegedly unexpected results may be obtained with any block copolymer other than one wherein the elastomeric block is a 78.5/21.5 copolymer of VdF and HFP. Applicant therefore has not provided sufficient evidence that would allow an ordinary artisan to determine a trend that would reasonably extend the probative value of the provided data to all block copolymers that fall within the scope of the claimed invention. The allegedly unexpected results therefore are not commensurate in scope with the claimed invention.
Regarding the double patenting rejection: Applicant’s argument that the claimed invention yields unexpected results is not persuasive per the same rationale outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765